Exhibit 10.1

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

Original Issue Date: __, 2008

Original Conversion Price (subject to adjustment herein): $0.30


10% SERIES A CONVERTIBLE DEBENTURE
DUE DECEMBER 31, 2008

        THIS DEBENTURE is one of a series of duly authorized and issued 10%
Series A Convertible Debentures of Almadoro Minerals Corp., a Nevada
corporation, having a principal place of business at 9620 Williams Road,
Richmond British Columbia Canada V7A 1H2 (the “Company”), designated as its 10%
Series A Convertible Debenture, due December 31, 2008 (the “Debenture(s)”).

        FOR VALUE RECEIVED, the Company promises to pay to
________________________ or its registered assigns (the “Holder”), or shall have
paid pursuant to the terms hereunder, the principal sum of $_______________ by
_____, 2008 or such earlier date as the Debentures are required or permitted to
be repaid as provided hereunder (the “Maturity Date”), and to pay interest to
the Holder on the aggregate unconverted and then outstanding principal amount of
this Debenture in accordance with the provisions hereof. This Debenture is
subject to the following additional provisions:

         Section 1.      Definitions. For the purposes hereof, in addition to
the terms defined elsewhere in this Debenture and the following terms shall have
the following meanings:

          “Alternate Consideration” shall have the meaning set forth in Section
5(b).


          “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of Nevada are authorized or required by law or other
government action to close.


          “Change of Control Transaction” means the occurrence after the date
hereof of any of (i) an acquisition after the date hereof by an individual or
legal entity or “group” (as described in Rule 13d-5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 33% of the voting securities of the Company, or (ii) the Company
merges into or consolidates with any other Person, or any Person merges into or
consolidates with the Company and, after giving effect to such transaction, the
stockholders of the Company immediately prior to such transaction own less than
33% of the aggregate voting power of the Company or the successor entity of such
transaction, or (iii) the Company sells or transfers its assets, as an entirety
or substantially as an entirety, to another Person and the stockholders of the
Company immediately prior to such transaction own less than 33% of the aggregate
voting power of the acquiring entity immediately after the transaction, or (iv)
the execution by the Company of an agreement to which the Company is a party or
by which it is bound, providing for any of the events set forth above in (i) or
(iii).


--------------------------------------------------------------------------------



          “Common Stock” means the common stock, par value $0.001 per share, of
the Company and stock of any other class into which such shares may hereafter
have been reclassified or changed.


          “Conversion Date” shall have the meaning set forth in Section 4(a).


          “Conversion Price”shall have the meaning set forth in Section 4(b).


          “Conversion Shares” means the shares of Common Stock issuable upon
conversion of Debentures.


          “Debenture Register” shall have the meaning set forth in Section 2(b).


          “Event of Default” shall have the meaning set forth in Section 8.


          “Exchange Act” means the Securities Exchange Act of 1934, as amended.


          “Fundamental Transaction” shall have the meaning set forth in Section
5(d).


          “Interest Conversion Rate” means one share of Common Stock (as
adjusted for splits, recapitalizations and the like) for each $0.30 dollars in
interest due.


          “Interest Payment Date” shall have the meaning set forth in Section
2(a).


          “Late Fees” shall have the meaning set forth in Section 2(c).


          “New York Courts” shall have the meaning set forth in Section 9(d).


          “Notice of Conversion” shall have the meaning set forth in Section
4(a).


          “Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.


          “Person”means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.


          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


          “Subscription Agreement” means the subscription agreement to which the
Company and each original Holder is a party, with respect to the private
placement which commenced on July 10, 2008.


          “Trading Day” means a day on which the Common Stock is traded on a
Trading Market.


          “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on each date in question: the
Nasdaq Over-the-Counter Bulletin Board, the Nasdaq SmallCap Market, the American
Stock Exchange, the New York Stock Exchange or the Nasdaq National Market.


          “Transaction Documents” shall mean this Debenture, the Subscription
Agreement and any other documents or agreements executed in connection with the
transactions contemplated under the Subscription Agreement.


2

--------------------------------------------------------------------------------



Section 2.      Interest.

          a)       Payment of Interest in Cash or Kind. The Company shall pay
interest to the Holder on the aggregate unconverted and then outstanding
principal amount of this Debenture at the rate of 10% per annum, payable on the
earlier of the Conversion Date or the Maturity Date with respect to the
principal amount converted or maturing on such date, as applicable (each such
date, an “Interest Payment Date”), in cash or shares of Common Stock at the
Interest Conversion Rate, or a combination thereof, at the Company’s option.

          b)       Interest Calculations. Interest shall be calculated on the
basis of a 365-day year and shall accrue daily and be compounded quarterly
commencing on the Original Issue Date, until payment in full of the principal
sum, together with all accrued and unpaid interest and other amounts which may
become due hereunder, has been made. Interest shall cease to accrue with respect
to any principal amount converted, provided that the Company in fact delivers
the Conversion Shares within the time period required by Section 4(d)(ii).
Interest hereunder will be paid to the Person in whose name this Debenture is
registered on the records of the Company regarding registration and transfers of
Debentures (the “Debenture Register”). Except as otherwise provided herein, if
at any time the Company pays interest partially in cash and partially in shares
of Common Stock, then such payment shall be distributed ratably among the
Holders based upon the principal amount of Debentures held by each Holder,
unless otherwise agreed to in writing by all of the Holders.

          c)       Late Fee. All overdue accrued and unpaid interest to be paid
hereunder shall entail a late fee at the rate of 12% per annum (or such lower
maximum amount of interest permitted to be charged under applicable law) (“Late
Fees”) which will accrue daily, from the date such interest is due hereunder
through and including the date of payment.

          d)       Prepayment. Except as otherwise set forth in this Debenture,
the Company may prepay any portion of the principal amount of this Debenture at
any time without the prior written consent of the Holder.

Section 3.     Registration of Transfers and Exchanges.

          a)       Different Denominations. This Debenture is exchangeable for
an equal aggregate principal amount of Debentures of different authorized
denominations, as requested by the Holder surrendering the same. No service
charge will be made for such registration of transfer or exchange.

          b)       Investment Representations. This Debenture has been issued
subject to certain investment representations of the original Holder set forth
in the Subscription Agreement and may be transferred or exchanged only in
compliance with the Subscription Agreement and applicable federal and state
securities laws and regulations.

          c)       Reliance on Debenture Register. Prior to due presentment to
the Company for transfer of this Debenture, the Company and any agent of the
Company may treat the Person in whose name this Debenture is duly registered on
the Debenture Register as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

3

--------------------------------------------------------------------------------



Section 4.      Conversion.

          a)        Voluntary Conversion. At any time after the Original Issue
Date until this Debenture is no longer outstanding, this Debenture shall be
convertible into shares of Common Stock, at the option of the Holder, in whole
or in part at any time and from time to time. The Holder shall effect
conversions by delivering to the Company the form of Notice of Conversion
attached hereto as Annex A (a “Notice of Conversion”), specifying therein the
principal amount of Debentures to be converted and the date on which such
conversion is to be effected (a “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion is provided hereunder. However, the Conversion Date
shall not be a date that is earlier than the date of receipt of the Notice of
Conversion by the Company. To effect conversions hereunder, the Holder shall not
be required to physically surrender Debentures to the Company unless the entire
principal amount of this Debenture plus all accrued and unpaid interest thereon
has been so converted. Conversions hereunder shall have the effect of lowering
the outstanding principal amount of this Debenture in an amount equal to the
applicable conversion. The Holder and the Company shall maintain records showing
the principal and/or accrued interest amounts converted and the date of such
conversions. The Company shall deliver any objection to any Notice of Conversion
within 1 Business Day of receipt of such notice. In the event of any dispute or
discrepancy, the records of the Company shall be controlling and determinative
in the absence of manifest error. The Holder and any assignee, by acceptance of
this Debenture, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Debenture, the unpaid and
unconverted principal amount of this Debenture may be less than the amount
stated on the face hereof.

          b)        Conversion Price. The conversion price in effect on any
Conversion Date shall be equal to $0.30 (subject to adjustment herein)(the
“Conversion Price”).

          c)        Intentionally omitted.

          d)        Mechanics of Conversion

    i.        Conversion Shares Issuable Upon Conversion. The number of shares
of Common Stock issuable upon a conversion hereunder shall be determined by the
quotient obtained by dividing (x) the outstanding principal amount of this
Debenture to be converted by (y) the Conversion Price.


    ii.        Delivery of Certificate Upon Conversion. Not later than five (5)
Trading Days after any Conversion Date (the “Share Delivery Date”), the Company
will deliver to the Holder (A) a certificate or certificates representing the
Conversion Shares representing the number of shares of Common Stock being
acquired upon the conversion of Debentures (including, if so elected by the
Company, shares of Common Stock representing payment of accrued interest) and
(B) a check in the amount of accrued and unpaid interest (if the Company has
elected to pay accrued interest in cash).


    iii.        Reservation of Shares Issuable Upon Conversion. The Company
covenants that it will at all times reserve and keep available out of its
authorized and unissued shares of Common Stock solely for the purpose of
issuance upon conversion of the Debentures and payment of interest on the
Debenture, each as herein provided, free from preemptive rights or any other
actual contingent purchase rights of persons other than the Holders, not less
than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in the Subscription Agreement) be issuable (taking into account the
adjustments and restrictions of Section 5) upon the conversion of the
outstanding principal amount of the Debentures and payment of interest
hereunder. The Company covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly and validly authorized, issued and fully
paid and nonassessable.


    iv.        Fractional Shares. Upon a conversion hereunder, in the event the
conversion yields a fractional share, the Holder shall be entitled to receive,
in lieu of the final fraction of a share, one whole share of Common Stock.


    v.        Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of the Debentures shall be made without charge to the
Holders thereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificate, provided that the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of such Debentures so
converted and the Company shall not be required to issue or deliver such
certificates unless or until the person or persons requesting the issuance
thereof shall have paid to the Company the amount of such tax or shall have
established to the satisfaction of the Company that such tax has been paid.


4

--------------------------------------------------------------------------------



Section 5.      Certain Adjustments.

          a)       Stock Dividends and Stock Splits. If the Company, at any time
while the Debentures are outstanding: (A) shall pay a stock dividend or
otherwise make a distribution or distributions on shares of its Common Stock or
any other equity or equity equivalent securities payable in shares of Common
Stock, (B) subdivide outstanding shares of Common Stock into a larger number of
shares, (C) combine (including by way of reverse stock split) outstanding shares
of Common Stock into a smaller number of shares, or (D) issue by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then the Conversion Price shall be multiplied by a fraction of
which the numerator shall be the number of shares of Common Stock (excluding
treasury shares, if any) outstanding before such event and of which the
denominator shall be the number of shares of Common Stock outstanding after such
event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

          b)       Fundamental Transaction. If, at any time while this Debenture
is outstanding, (A) the Company effects any merger or consolidation of the
Company with or into another Person, (B) the Company effects any sale of all or
substantially all of its assets in one or a series of related transactions, (C)
any tender offer or exchange offer (whether by the Company or another Person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (D) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then upon any subsequent conversion of this
Debenture, the Holder shall have the right to receive, for each Conversion Share
that would have been issuable upon such conversion absent such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of one share of Common Stock (the “Alternate Consideration”). For
purposes of any such conversion, the determination of the Conversion Price shall
be appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Debenture following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new debenture consistent with the foregoing
provisions and evidencing the Holder’s right to convert such debenture into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
(c) and insuring that this Debenture (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction.

          c)       Calculations. All calculations under this Section 5 shall be
made to the nearest cent or the nearest 1/100th of a share, as the case may be.
For purposes of this Section 5, the number of shares of Common Stock deemed to
be issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding treasury shares, if any) issued and
outstanding.

          d)       Not applicable.

5

--------------------------------------------------------------------------------



          e)        Notice to Holders.

    i.        Adjustment to Conversion Price. Whenever the Conversion Price is
adjusted pursuant to any of this Section 5, the Company shall promptly mail to
each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.


    ii.        Notice to Allow Conversion by Holder. If (A) the Company shall
declare a dividend (or any other distribution) on the Common Stock; (B) the
Company shall declare a special nonrecurring cash dividend on or a redemption of
the Common Stock; (C) the Company shall authorize the granting to all holders of
the Common Stock rights or warrants to subscribe for or purchase any shares of
capital stock of any class or of any rights; (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of the
Debentures, and shall cause to be mailed to the Holders at their last addresses
as they shall appear upon the stock books of the Company, at least 20 calendar
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, redemption, rights or warrants, or if a record is
not to be taken, the date as of which the holders of the Common Stock of record
to be entitled to such dividend, distributions, redemption, rights or warrants
are to be determined or (y) the date on which such reclassification,
consolidation, merger, sale, transfer or share exchange is expected to become
effective or close, and the date as of which it is expected that holders of the
Common Stock of record shall be entitled to exchange their shares of the Common
Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange;
provided, that the failure to mail such notice or any defect therein or in the
mailing thereof shall not affect the validity of the corporate action required
to be specified in such notice. Holders are entitled to convert Debentures
during the 20-day period commencing the date of such notice to the effective
date of the event triggering such notice.


Section 6.       Voting Rights. Holder shall have no voting rights.

Section 7.      Events of Default.

          a)        “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

    i.        any default in the payment of (A) the principal amount of any
Debenture, or (B) interest (including Late Fees) on, or liquidated damages in
respect of, any Debenture, in each case free of any claim of subordination, as
and when the same shall become due and payable (whether on a Conversion Date or
the Maturity Date or by acceleration or otherwise) which default, solely in the
case of an interest payment or other default under clause (B) above, is not
cured, within 3 Trading Days;


    ii.        the Company shall fail to observe or perform any other covenant
or agreement contained in this Debenture (other than a breach by the Company of
its obligations to deliver shares of Common Stock to the Holder upon conversion
which breach is addressed in clause (xii) below) which failure is not cured, if
possible to cure, within the earlier to occur of (A) 5 Trading Days after notice
of such default sent by the Holder or by any other Holder and (B)10 Trading Days
after the Company shall become aware of such failure;


6

--------------------------------------------------------------------------------



    iii.        a default or event of default (subject to any grace or cure
period provided for in the applicable agreement, document or instrument) shall
occur under (A) any of the Transaction Documents other than the Debentures, or
(B) any other material agreement, lease, document or instrument to which the
Company is bound, except where such event of default will not have a material
adverse effect upon the Company;


    iv.        any representation or warranty made herein, in any other
Transaction Documents, in any written statement pursuant hereto or thereto, or
in any other report, financial statement or certificate made or delivered to the
Holder or any other holder of Debentures shall be untrue or incorrect in any
material respect as of the date when made or deemed made, except where such
event of default will not have a material adverse effect upon the Company;


    v.        (i) the Company shall commence, or there shall be commenced
against the Company, a case under any applicable bankruptcy or insolvency laws
as now or hereafter in effect or any successor thereto, or the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company thereof
or (ii) there is commenced against the Company thereof any such bankruptcy,
insolvency or other proceeding which remains undismissed for a period of 60
days; or (iii) the Company thereof is adjudicated by a court of competent
jurisdiction insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or (iv) the Company thereof
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues undischarged or unstayed for a period of 60
days; or (v) the Company thereof makes a general assignment for the benefit of
creditors; or (vi) the Company shall fail to pay, or shall state in writing that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or (vii) the Company thereof shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or (viii) the Company thereof shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or (ix) any corporate or other action is taken by the Company thereof
for the purpose of effecting any of the foregoing;


    vi.        the Company shall default in any of its obligations under any
mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement of the Company in an amount
exceeding $300,000, whether such indebtedness now exists or shall hereafter be
created and such default shall result in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;


    vii.        the Common Stock shall not be eligible for quotation on or
quoted for trading on a Trading Market and shall not again be eligible for and
quoted or listed for trading thereon within five Trading Days;


    viii.        the Company shall be a party to any Change of Control
Transaction or Fundamental Transaction, shall agree to sell or dispose of all or
in excess of 33% of its assets in one or more transactions (whether or not such
sale would constitute a Change of Control Transaction) or shall redeem or
repurchase more than a de minimis number of its outstanding shares of Common
Stock or other equity securities of the Company (other than redemptions of
Conversion Shares and repurchases of shares of Common Stock or other equity
securities of departing officers and directors of the Company; provided such
repurchases shall not exceed $100,000, in the aggregate, for all officers and
directors during the term of this Debenture);


7

--------------------------------------------------------------------------------



    ix.       the Company shall fail for any reason to deliver certificates to a
Holder prior to the fifth Trading Day after a Conversion Date pursuant to and in
accordance with Section 4(d) or the Company shall provide notice to the Holder,
including by way of public announcement, at any time, of its intention not to
comply with requests for conversions of any Debentures in accordance with the
terms hereof;


          b)       Remedies Upon Event of Default. If any Event of Default
occurs, the full principal amount of this Debenture, together with interest and
other amounts owing in respect thereof, to the date of acceleration shall
become, at the Holder’s written election, immediately due and payable in cash.
Commencing 5 days after the occurrence of any Event of Default that results in
the eventual acceleration of this Debenture, the interest rate on this Debenture
shall accrue at the rate of 18% per annum, or such lower maximum amount of
interest permitted to be charged under applicable law. The Holder need not
provide and the Company hereby waives any presentment, demand, protest or other
notice of any kind, and the Holder may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Holder at any time prior to payment hereunder and the
Holder shall have all rights as a Debenture holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

Section 9.      Miscellaneous.

          a)       Notices. Any and all notices or other communications or
deliveries to be provided by the Holders hereunder, including, without
limitation, any Notice of Conversion, shall be in writing and delivered
personally, by facsimile, sent by a nationally recognized overnight courier
service, addressed to the Company, at the address set forth above, facsimile
number _______, Attn:Michael Stemplewith a copy to 303-296-8880, Attn: Henry F.
Schlueter, Esq. or such other address or facsimile number as the Company may
specify for such purposes by notice to the Holders delivered in accordance with
this Section. Any and all notices or other communications or deliveries to be
provided by the Company hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile telephone number or address of such
Holder appearing on the books of the Company, or if no such facsimile telephone
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section prior to 5:30 p.m. (Denver, Colorado time), (ii) the
date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 5:30 p.m. (Denver, Colorado time) on any date and earlier
than 11:59 p.m. (Denver, Colorado time) on such date, (iii) the second Business
Day following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.

          b)       Absolute Obligation. Except as expressly provided herein, no
provision of this Debenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of and interest on
this Debenture at the time, place, and rate, and in the coin or currency, herein
prescribed. This Debenture is a direct debt obligation of the Company. This
Debenture ranks paripassu with all other Debentures now or hereafter issued
under the terms set forth herein.

          c)       Lost or Mutilated Debenture. If this Debenture shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Debenture, or
in lieu of or in substitution for a lost, stolen or destroyed Debenture, a new
Debenture for the principal amount of this Debenture so mutilated, lost, stolen
or destroyed (unless the Holder had previously effected a conversion of such
Debenture) but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.

8

--------------------------------------------------------------------------------



          d)       Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Debenture shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in Denver, Colorado (the “Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or such
Courts are improper or inconvenient venue for such proceeding. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Debenture
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Debenture, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

          e)       Waiver. Any waiver by the Company or the Holder of a breach
of any provision of this Debenture shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Debenture. The failure of the Company or the Holder to insist
upon strict adherence to any term of this Debenture on one or more occasions
shall not be considered a waiver or deprive that party of the right thereafter
to insist upon strict adherence to that term or any other term of this
Debenture. Any waiver must be in writing.

          f)       Severability. If any provision of this Debenture is invalid,
illegal or unenforceable, the balance of this Debenture shall remain in effect,
and if any provision is inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances. If it
shall be found that any interest or other amount deemed interest due hereunder
violates applicable laws governing usury, the applicable rate of interest due
hereunder shall automatically be lowered to equal the maximum permitted rate of
interest. The Company covenants (to the extent that it may lawfully do so) that
it shall not at any time insist upon, plead, or in any manner whatsoever claim
or take the benefit or advantage of, any stay, extension or usury law or other
law which would prohibit or forgive the Company from paying all or any portion
of the principal of or interest on this Debenture as contemplated herein,
wherever enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.

          g)       Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day.

9

--------------------------------------------------------------------------------



          h)       Headings. The headings contained herein are for convenience
only, do not constitute a part of this Debenture and shall not be deemed to
limit or affect any of the provisions hereof.






****************














10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company has caused this Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

ALMADORO MINERALS CORP.


Michael Stemple, President











11

--------------------------------------------------------------------------------




ANNEX A


NOTICE OF CONVERSION

        The undersigned hereby elects to convert principal under the 10% Series
A Convertible Debenture of Almadoro Minerals Corp., a Nevada corporation (the
“Company”), due on December 31, 2008, into shares of common stock, par value
$0.001 per share (the “Common Stock”), of the Company according to the
conditions hereof, as of the date written below. If shares are to be issued in
the name of a person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the holder for any conversion, except for
such transfer taxes, if any.

Conversion calculations:

  Date to Effect Conversion:


  Principal Amount of Debentures to be Converted:


  Payment of Interest in Common Stock __ yes __ no
         If yes, $_____ of Interest Accrued on Account of Conversion at Issue.


  Number of shares of Common Stock to be issued:


  Signature:


  Name:


  Address:


12

--------------------------------------------------------------------------------




SCHEDULE 1


CONVERSION SCHEDULE

The 10% Series A Convertible Debenture due on December 31, 2008 in the aggregate
principal amount of $____________ issued by Almadoro Minerals Corp. This
Conversion Schedule reflects conversions made under Section 4 of the above
referenced Debenture.

  Dated:


Date of Conversion
(or for first entry, Original
Issue Date)

--------------------------------------------------------------------------------

Amount of Conversion

--------------------------------------------------------------------------------

Aggregate Principal
Amount Remaining
Subsequent to
Conversion
(or original
Principal Amount)

--------------------------------------------------------------------------------

Company Attest

--------------------------------------------------------------------------------

                    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------